DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments and remarks, filed on 7/25/2022, has been entered. The previous prior art rejection stands. 

Claim Status
Claims 1-23 are pending with claims 15-23 being examined and claims 1-14 are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al (WO 2017155189 A1; hereinafter “Koo”; already of record) in view of Lotus et al (US 20120295097 A1; hereinafter “Lotus”; already of record) in view of Holbrey et al (US 20050288484 A1; hereinafter "Holbrey"; already of record) in view of He et al (“Continuous Twisted Nanofiber Yarns Fabricated by Double Conjugate Electrospinning”, 2013, Fibers and Polymers, Volume 14, Issue 11, pp 1857-1869; hereinafter “He”; already of record).  
Regarding claim 15,  Koo teaches a method of fabricating a gas sensor comprising a nanofiber (Koo; Abstract), the method comprising steps of: 
(a) forming a mixed solution which color change dyes are mixed with the polymer solution which a polymer is dissolved in a solvent (Koo; para [13]; precipitating Lead (II) acetate trihydrate and a polymer in a solvent and stirring at a high temperature to prepare an electrolytic solution...the dye material may be lead triacetate (Lead (II) acetate trihydrate)); 
(b) dissolving the color change dyes within the mixed solution through high-temperature stirring process (Koo; pp 3; precipitating Lead (II) acetate trihydrate and a polymer in a solvent and stirring at a high temperature to prepare an electrolytic solution by liquefying the lead acetate trihydrate); 
(c) forming an electro-spinning solution containing dyes recrystallized into fine crystals through quenching process of the mixed solution which the color change dyes have been dissolved (Koo; pp 3; obtaining the electrolytic solution and quenching the liquefied lead acetic acid trihydrate by microcrystallization); 
(d) forming a one-dimensional (1-D) polymer nanofiber on a surface of which the color change dyes have been anchored using an electro-spinning process (Koo; pp 7; directly spinning the composite nanofibers formed by the electrospinning…a dye material and that undergoes color change upon exposure to hydrogen sulfide gas, remains uniformly inside and outside the surface of the one-dimensional polymer nanofiber Dye / polymer composite),
Koo does not teach fabricating the mixed solution with ionic liquids wherein the ionic liquids are selected from a group consisting of 1-n-butyl-3-methylimidazolium tetrafuloroborate ([C4mim] [BF4]), 1-n-butyl-3-methylimidazolium hexafulorophosphate ([C4mim] [PF6]), 1-n-butyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide ([C4mim] [Tf2N]), 1-n-butyl-3-methylimidazolium bromide ([C4mim] [Br]), 1-ethyl-3-methylimidazolium hexafulorophosphate ([C2mim] [PF6]), 1-ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide ([C2mim] [Tf2N]), 1-hexyl-3- methylimidazolium tetrafuloroborate ([C6mim] [BF4]), 1-hexyl-3-methylimidazolium hexafulorophosphate ([C6mim] [PF6]V, 1-hexyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide ([C6mim] [Tf2N]), 1-octyl-3-methylimidazolium tetrafluoroborate ([C6mim] [BF4]), 1-octyl-3-methylimidazolium bis(trifluoromethyl sulfonyl)imide ([C8mim][Tf2N]), trihexyl(tetradecyl)phosphonium pyrazole ([P66614] [Triz]), trihexyl(tetradecyl)phosphonium imidazole ([P66614] [Im]), trihexyl(tetradecyl)phosphonium indole ([P66614] [Ind]), trihexyl(tetradecyl)phosphonium Trizole ([P66614] [Triz]), trihexyl(tetradecyl)phosphonium bentrizole ([P66614][Bentriz]), trihexyl(tetradecyl)phosphonium tetrazole ([P66614] [Tetz]), or trihexyl(tetradecyl)phosphonium bromide ([P66614] [Br]).
However, Lotus teaches an analogous art of electrospinning of polymer-containing fibers or nanofibers (Lotus; para [21]) fabricating a mixed solution with ionic liquids (Lotus; para [47]; ionic liquids can be employed, depending on the desired properties of the nanofibers produced) wherein the ionic liquids are selected from a group consisting of  1-n-butyl-3-methylimidazolium hexafulorophosphate (Lotus; para [50]; Ionic liquids…1-butyl-3-methylimidazolium hexafluorophosphate have been employed as high-dielectric components).  It would have been obvious to one of ordinary skill in the art to have modified the method of Koo to comprise the ionic liquids as taught by Lotus, because Lotus teaches that the ionic liquids acts as a high dielectric material in high contrast fluid compositions thus improving viscosity (Lotus; para [27]).
Modified Koo does not teach fabricating the mixed solution with ionic liquids wherein the ionic liquids are selected from a group consisting of 1-n-butyl-3-methylimidazolium tetrafuloroborate ([C4mim] [BF4]), 1-n-butyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide ([C4mim] [Tf2N]), 1-n-butyl-3-methylimidazolium bromide ([C4mim] [Br]), 1-ethyl-3-methylimidazolium hexafulorophosphate ([C2mim] [PF6]), 1-ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide ([C2mim] [Tf2N]), 1-hexyl-3- methylimidazolium tetrafuloroborate ([C6mim] [BF4]), 1-hexyl-3-methylimidazolium hexafulorophosphate ([C6mim] [PF6]V, 1-hexyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide ([C6mim] [Tf2N]), 1-octyl-3-methylimidazolium tetrafluoroborate ([C6mim] [BF4]), 1-octyl-3-methylimidazolium bis(trifluoromethyl sulfonyl)imide ([C8mim][Tf2N]), trihexyl(tetradecyl)phosphonium pyrazole ([P66614] [Triz]), trihexyl(tetradecyl)phosphonium imidazole ([P66614] [Im]), trihexyl(tetradecyl)phosphonium indole ([P66614] [Ind]), trihexyl(tetradecyl)phosphonium Trizole ([P66614] [Triz]), trihexyl(tetradecyl)phosphonium bentrizole ([P66614][Bentriz]), trihexyl(tetradecyl)phosphonium tetrazole ([P66614] [Tetz]), or trihexyl(tetradecyl)phosphonium bromide ([P66614] [Br]).
However, Holbrey teaches an analogous art of processing ionic liquids for various polymers (Holbrey; Abstract) wherein the ionic liquids comprise [C4mim][PF6], [C4mim][BF4] (Holbrey; Table 1; para [50, 52, 53, 55]; The ionic liquids comprise one or more cations and one or more anions…a mixture of cations and anions is selected and optimized for the dissolution of a particular polymeric blend). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to substitute [C4mim][PF6] of modified Koo (highlighted above) with the known equivalent of [C4mim][BF4] as taught by Holbrey as this is a known and equivalent substitution for ionic liquids in the art as taught by Holbrey (Holbrey; [55]). An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 ( CCPA 1982). The equivalency must be recognized in the prior art see Smith v. Hayashi, 209 USPQ 754 ( Bd. of Pat. Inter. 1980).
Modified Koo does not teach dual electro-spinning process with two syringes and winding the 1-D polymer nanofiber into the nanofiber of the gas sensor such that the nanofiber of the gas sensor has a 3-D network structure of a yarn shape and winding and collecting the nanofiber of the gas sensor with the 3-D network structure of the yarn shape using a winder.
However, He teaches an analogous art of electrospinning nanofibers (He; Abstract) comprising a dual electro-spinning process two syringes (He; pp 1858; A couple of liquid transport tubes equipped with two nozzles) fabricating the 1-D polymer nanofiber into a nanofiber having a 3-D network structure of a yarn shape and winding and collecting the nanofiber with the 3-D network structure of a yarn shape using a winder (He; pp 1857-1858; web was twisted as it was formed, and pulled upward to the winder… double conjugate electrospinning were applied to produce continuous PAN nanofiber yarns with a well-controlled twist level).  It would have been obvious to one of ordinary skill in the art to have modified the electro-spinning process of modified Koo to be a dual electro-spinning process with two syringes as taught by He, because He teaches that the two nozzles increase electric field strength resulting in faster fibers and uniform yarn (He; pp 1860).  Further, it would have been obvious to one of ordinary skill in the art to have modified 1-D polymer nanofiber into the nanofiber of the gas sensor of modified Koo to fabricate into a 3-D network structure of a yarn shape and winding and collecting the nanofiber as taught by He, because He teaches that it is a way to incorporate nanofibers into traditional textiles (He; pp 1857).  Examiner indicates that the yarn structure can be applied to wearable type colorimetric sensors (Instant Specification; para [49]). 
Regarding claim 16, modified Koo teaches the method of claim 15, wherein in the step (a), at least one selected from a group consisting of deionized water, tetrahydrofuran, methanol, isopropanol, formic acid, acetonitrile, nitromethane, acetic acid, ethanol, acetone, ethylene glycol (EG), dimethyl sulfoxide (DMSO), dimethylformamide (DMF), 73-51 dimethylacetamide (DMAc) and toluene is used as the solvent (Koo; pp 3; The solvent may include one of dimethylformamide (DMF), ethanol, acetone, dimethylacetamide (DMAc), tetrahydrofuran, toluene, dimethyl sulfoxide (DMSO), and ethylene glycol (EG)).
Regarding claim 17, modified Koo teaches the method of claim 15, wherein in the step (a), the polymer is formed to have a weight ratio of 0.1 wt%   ̴ 90 wt% in the solvent (Koo; pp 7; the content of the polymer and the solvent, in order to have a viscosity suitable for electrospinning, it is generally preferable to select the range of 5 wt% to 30 wt% of the solvent). 
Regarding claim 18, modified Koo teaches the method of claim 15, further comprising a steps of:
determining whether lead (II) acetate is used as the color change dyes in step (b) (Koo; pp 3; precipitating Lead (II) acetate trihydrate and a polymer in a solvent); and
in response to determining lead acetate (II) acetate is used as the color change dyes in the step (b), inducing liquefaction of lead (II) acetate trihydrate by stirring the mixed solution at a temperature of 75˚C or higher if lead (II) acetate is used as the color change dyes is used in the step (b) (Koo; pp 8; The dye powder is agitated for 24 hours at 85 ° C, which is the temperature above the melting point of the dye, to reduce the particle size to submicron powder).
Regarding claim 19, modified Koo teaches the method of claim 15, wherein the step (c) comprises re-crystallizing of the color change dyes by quenching the mixed solution in which the color change dyes have been liquefied in advance at a temperature of 85˚C or higher through high-temperature stirring process (Koo; pp 8; the glass bottle filled with the whole bag solution heated at 90 ° C was rapidly quenched in a beaker filled with cold water to control the growth of the lead acetate trihydrate crystal generated in the room temperature drying process to synthesize fine size dye particles). 
Regarding claim 20, modified Koo teaches the method of claim 15, wherein in the step (d), in the dual electro-spinning process, an amount of discharge of a spinning solution is 0.1   ̴ 100 µ1/min (Koo; para [40]; A rate of the spinning solution discharged from the nozzle may be selected from a range of 0.1 .mu.L/min to 250 .mu.L/min) and a voltage of 1   ̴ 30 kV is applied between a needle of one of the two syringe (Koo; para [40]; voltage applied to the nozzle may be selected between 5 kV to 30 kV).
Modified Koo does not teach a current collector rotated at 10   ̴ 500 rpm, and the 1-D polymer nanofiber that is dually spun is wound on a support of a wire form positioned at a core of the rotation to form the nanofiber of the gas sensor having a 3-D network structure of the yarn shape.
However, He teaches an analogous art of electrospinning nanofibers (He; Abstract) comprising a current collector (He; pp 1858; stainless steel funnel collector) rotated at 10   ̴ 500 rpm (He; pp 1858; Revolution per minutes of funnel collector was adjusted in the range of 0-180 r/min), and the 1-D polymer nanofiber that is dually spun is wound on a support of a wire form positioned at a core of the rotation to form the nanofiber having a 3-D network structure of an independent yarn type structure (He; pp 1858; Fig. 1; Double conjugate electrospinning set-up used to spinning continuous nanofiber yarns).  It would have been obvious to one of ordinary skill in the art to have modified the gas sensor of modified Koo to comprise a current collector as taught by He, because He teaches that the collector collects electrospun fiber yarns (He; pp 1857). 
Regarding claim 21, modified Koo teaches the method of claim 15 (the method of modified Koo is modified to teach step (e) taught by He discussed above in claim 15), wherein in the step (e), the wound nanofiber having the 3-D network structure of an independent yarn type structure is wound and collected at a velocity range of 1   ̴ 400 mm/min using a winder (He; pp 1858; take-up speed of yarn winder was 40 cm/min).  Examiner indicates that 40 cm/min converted to mm/min is 400 mm/min. 
Regarding claim 22, modified Koo teaches the method of claim 15, wherein the gas sensor detects H2S, SOX, NOX. and COX, CH3COCH3, C2H5OH, or C6H5CH3. (Koo; pp 3; hydrogen sulfide gas indicating polymer nanofiber sensor).
Regarding claim 23, modified Koo teaches the method of claim 15, wherein the gas sensor has a color change on a surface of the gas sensor due to adsorption and a surface chemical reaction between a specific gas and the color change dyes when the gas sensor is exposed to the specific gas (Koo; pp 4; Dye / polymer composite nanofibers prepared by electrospinning have a higher surface area and porosity than conventional dyes for the detection of hydrogen sulfide).

Response to Arguments
Applicant’s arguments filed, 7/25/2022, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection. 
Applicants argue on pages 8-9 of their remarks that the office does not establish obviousness because there is neither reasoned basis nor reasonable expectation of success that would have led one or ordinary skill in the art to have combined the references in the manner proposed by the office.  The examiner respectfully disagrees. The examiner notes that any specific arguments towards the references are addressed later in this response to arguments section, and further directs applicants attention to the 103 rejection above which provides clear citations and motivations which provide the obviousness one or ordinary skill in the art would need in order to arrive at the claimed invention.  The examiner notes that Applicants’ initial statements do not provide arguments towards the cited prior art, nor do they take into account or dispute the cited portions of the references used in the rejection.  Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 
In the Applicant’s arguments, on pp 9, the applicant argues that Lotus teaches an unrelated product that does not regard a gas sensor. Applicants further elaborate by stating that a skilled artisan would not look to combine Koo and Lotus because there is no basis for assumption that the product of Lotus would be applicable to the sensor of Koo. Applicants also argue that there is no teaching or suggestion provided in Lotus that would have led a skilled artisan to select the ionic liquids.  The Examiner respectfully disagrees.  The Examiner has never stated that Lotus teaches a gas sensor and instead the Examiner notes that Lotus teaches the analogous art a method of electrospinning polymer-containing fibers or nanofibers (Lotus; para [21]).  Koo teaches a method of fabricating a polymer nanofiber sensor through an electrospinning process, thus the examiner relies on Lotus to teach the ionic liquids.  Additionally, the examiner believes that the motivation provided in Lotus provides sufficient reasoning as the basis for modification of Koo.  Specifically,  it would have been obvious to one of ordinary skill in the art to have modified the method of Koo to comprise the ionic liquids as taught by Lotus, because Lotus teaches that the ionic liquids acts as a high dielectric material in high contrast fluid compositions thus improving viscosity (Lotus; para [27]).
In the Applicant's arguments, on pp 9-10, the applicant argues that there is no basis to combine Holbrey and/or He. Applicants appear to be stating that Holbrey and He are not analogous art. The Examiner respectfully disagree. However, the examiner notes that Holbrey et al (US 20050288484 A1; hereinafter "Holbrey") teaches an analogous art of processing ionic liquids for various polymers (Holbrey; Abstract) wherein the ionic liquids comprise [C4mim][PF6], [C4mim][BF4] (Holbrey; para [50, 52, 53, 55]; The ionic liquids comprise one or more cations and one or more anions…a mixture of cations and anions is selected and optimized for the dissolution of a particular polymeric blend). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to substitute [C4mim][PF6] of modified Koo (discussed above in para [8-11]) with the known equivalent of [C4mim][BF4] as taught by Holbrey as this is a known and equivalent substitution for ionic liquids in the art.  Additionally, He teaches an analogous art of electrospinning nanofibers (He; Abstract) comprising a dual electro-spinning process two syringes (He; pp 1858; A couple of liquid transport tubes equipped with two nozzles) fabricating the 1-D polymer nanofiber into a nanofiber having a 3-D network structure of a yarn shape and winding and collecting the nanofiber with the 3-D network structure of a yarn shape using a winder (He; pp 1857-1858; web was twisted as it was formed, and pulled upward to the winder… double conjugate electrospinning were applied to produce continuous PAN nanofiber yarns with a well-controlled twist level).  The Examiner does not rely on He to teaches a gas sensor and instead the Examiner notes that He teaches the dual syringes and fabricating the nanofiber, thus modifying the electrospinning process.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 ( CCPA 1982). The equivalency must be recognized in the prior art see Smith v. Hayashi, 209 USPQ 754 ( Bd. of Pat. Inter. 1980).  
In the Applicant’s arguments, on pp 10, the applicant argues that the methods of the instant invention exhibit desirable and beneficial features such as an increase in the thickness of the composed nanofibers, evenly anchored color change dyes and greater color change degree.  In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an increase in the thickness of the composed nanofibers, evenly anchored color change dyes and greater color change degree ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner notes that if specific methods or components help to achieve the supposed unique results, then those methods/components need to be recited in the claims and then evidence needs to be further provided clearly linking the claimed methods/components to any results which may be unexpected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798